                                                                 1 TYLER R. ANDREWS, ESQ.
                                                                   Nevada Bar No. 9499
                                                                 2 JASON K. HICKS, ESQ.
                                                                   Nevada Bar No. 13149
                                                                 3 GREENBERG TRAURIG, LLP
                                                                   10845 Griffith Peak Drive, Suite 600
                                                                 4 Las Vegas, NV 89135
                                                                   Telephone: (702) 792-3773
                                                                 5 Facsimile: (702) 792-9002
                                                                   Email: andrewst@gtlaw.com
                                                                 6        hicksja@gtlaw.com
                                                                 7 MARK D. KEMPLE, ESQ.
                                                                   Pro Hac Vice Forthcoming
                                                                 8 GREENBERG TRAURIG, LLP
                                                                   1840 Century Park East, Suite 1900
                                                                 9 Los Angeles, CA 90067
                                                                   Telephone: (310) 586-7700
                                                                10 Facsimile: (310) 586-7800
                                                                   Email: kemplem@gtlaw.com
                                                                11
                                                                   Attorneys for Defendant
                                                                12
                                                                                               UNITED STATES DISTRICT COURT
                                                                13
                         10845 Griffith Peak Drive, Suite 600
GREENBERG TRAURIG, LLP




                                                                                                      DISTRICT OF NEVADA
                            Facsimile: (702) 792-9002
                            Telephone: (702) 792-3773
                             Las Vegas, Nevada 89135




                                                                14
                                                                   INTERNATIONAL PAYMENT ADVISORS                Case No.: 2:19-cv-203-RFB-VCF
                                                                15 LTD, a Nevada limited liability company,

                                                                16                         Plaintiff,                    Stipulation and Proposed Order to Extend
                                                                              v.                                         the Time for Defendant to Respond to the
                                                                17
                                                                                                                         Complaint and Modify the Briefing
                                                                   PAYSAFE SERVICES (US) LLC, a Delaware                 Schedule
                                                                18 Corporation; and DOES 1-10 inclusive,

                                                                19
                                                                                           Defendants.
                                                                20

                                                                21          Plaintiff International Payment Advisors LTD (“Plaintiff”), by and through its counsel of
                                                                22 record, Kravitz, Schnitzer & Johnson, Chtd., and Glaser Weil Fink Howard Avchen & Shapiro LLP,

                                                                23 and Defendant Paysafe Services (US) LLC, (“Defendant”) by and through its counsel of record,

                                                                24 Greenberg Traurig, LLP, hereby stipulate and request that the Court: (1) extend the time by which

                                                                25 Defendant must respond to the Complaint by thirty (30) days, up to, and including, March 29, 2019;

                                                                26 and (2) modify the briefing schedule to provide Plaintiff with thirty (30) days to respond to any motion

                                                                27 filed by Defendant under Fed. R. Civ. P. 12, should Defendant elect to file such a motion in lieu of

                                                                28 an Answer.


                                                                                                                 Page 1 of 2
                                                                     ADMIN 34872743v1
                                                                 1          This stipulation is made and based upon the following:
                                                                 2          1.      Plaintiff filed its Complaint on February 1, 2019, in which it alleges that Defendant
                                                                 3 committed certain breaches of contract and of the implied covenant of good faith and fair dealing.

                                                                 4 ECF No. 1.

                                                                 5          2.      Defendant was served with the Complaint on February 6, 2019.               ECF No. 5.
                                                                 6 Defendant’s response is currently due February 27, 2019. Id.

                                                                 7          3.      Counsel for Defendant has recently been engaged and requires additional time to
                                                                 8 evaluate Plaintiff’s allegations and prepare a response, taking into account the exercise of due

                                                                 9 diligence.

                                                                10          4.      In light of the foregoing, the parties agree that Defendant shall have up to, and
                                                                11 including, March 29, 2019, to respond to the Complaint.

                                                                12          5.      Should Defendant elect to file a motion under Fed. R. Civ. P. 12 in lieu of an Answer,
                                                                13 Plaintiff shall have thirty (30) days in which to file its opposition.
                         10845 Griffith Peak Drive, Suite 600
GREENBERG TRAURIG, LLP


                            Facsimile: (702) 792-9002
                            Telephone: (702) 792-3773
                             Las Vegas, Nevada 89135




                                                                14          6.      This is the first request for an extension of time or for a modified briefing schedule.
                                                                15 This stipulation is entered into in good faith and not for purposes of delay.

                                                                16    DATED this 25th day of February 2019.             DATED this 25th day of February 2019.
                                                                17    KRAVITZ, SCHNITZER & JOHNSON, GREENBERG TRAURIG, LLP
                                                                      CHTD.
                                                                18
                                                                       /s/ Adam Wax                                      /s/ Jason Hicks
                                                                19    MARTIN J. KRAVITZ, ESQ.                           TYLER R. ANDREWS, ESQ.
                                                                      Nevada Bar No. 83                                 Nevada Bar No. 9499
                                                                20    ADAM J. WAX, ESQ.                                 JASON K. HICKS, ESQ.
                                                                      Nevada Bar No. 12126                              Nevada Bar No. 13149
                                                                21    8985 S. Eastern Avenue, Suite 200                 10845 Griffith Peak Drive, Suite 600
                                                                      Las Vegas, Nevada 89123                           Las Vegas, Nevada 89135
                                                                22
                                                                      Attorneys for Plaintiff                           Attorneys for Defendant
                                                                23

                                                                24                                                         IT IS SO ORDERED.

                                                                25

                                                                26                                                         Cam Ferenbach
                                                                                                                           United States Magistrate Judge
                                                                27
                                                                                                                           Dated this 26th day of February, 2019.
                                                                28


                                                                                                                   Page 2 of 2
                                                                     ADMIN 34872743v1
